Winslow, J.
Two principal contentions are made by the defendant: Eirst, that the plaintiff cannot recover, because he must trace his right to a remedy through a contract void as against public policy; second, that Hamburger had a right to settle the entire claim in good faith, and to accept a smaller sum than the face of the claim, and that in the ab*110sence of malfeasance or neglect such, settlement would be binding on the plaintiff.
In support of the first contention it is said that the arrangement between "Wigderson, Hambwrger, and Robinson, by which the three claims were consolidated and put into one judgment note to Hamburger, contemplated both the commission of a crime and the perpetration of a fraud on Wigderson’s creditors. The crime referred to is the crime of perjury, in the making of a false affidavit by Hamburger to the effect that the whole amount of the note was due him before the rendition of judgment on the note. Is such an affidavit, under such circumstances, perjury? If not,, then the argument on this branch falls. We do not think it can be considered perjury. The arrangement between the debtor and his creditors, by which one creditor was to take and enforce a judgment note for the claims of both, involves nothing against good morals or good faith, at least so far as the parties themselves are concerned. It would seem to create a trust relation, making the holder of the note a trustee for his fellow creditor in that part of the securitj'' which was given for the benefit of the other, and not only a trustee to hold the note, but to enforce it. If such was the relation of the parties, and we think it was, then, clearly, it was not perjury for Hamburger to swear that the note was due to him, for a part was due to him personally and a part to him in his trust capacity. Whether this trust arrangement was one which bound the parties in its inception so that they could not rescind it, or whether it could have been disaffirmed by either party before it was acted upon, it is unnecessary to decide. It was not disaffirmed or rescinded, but carried out, and it involved no moral wrong in any view which we can take of'it. It is said, however, that it 'was a fraud upon creditors. This question is not really involved in the case. There are no creditors here to raise it. There are many transactions which will be held *111fraudulent at the suit of a creditor, hut which will he held good as between the parties. The debts for which the note was given all appear to be honest debts, and there was no-fraud or moral turpitude in joining three honest debts in one note, nor are there any considerations of public policy which forbid it, at least when the question arises between the parties themselves.
As to the second contention made by the defendant,, namely, that he had a right to settle up the litigation, and that in the absence of malfeasance his action is-binding on the plaintiff, it may for the purposes of this case be admitted. Conceding that such is the law, still it appears beyond dispute that Hamburger received and has $700 upon the $2,700 judgment. Certainly the plaintiff has a right, in any view, to recover his proportionate share of the $700. Therefore the motion to direct a verdict for the defendant was properly overruled. There are no exceptions to the charge. Therefore it must be taken to state the law correctly. It is-unnecessary to repeat it here. It is sufficient to say that, under the charge, there was sufficient evidence to justify the verdict rendered.
. There are no other questions in the case which we consider of sufficient importance to state.
By the Oourt.— Judgment affirmed.